Bill to abate a liquor nuisance, filed under the provisions of Sections 4671 et seq., of the Code, by the State of Alabama, on relation of H. H. Evans, Deputy Solicitor of Calhoun County.
The averments of the bill comply in every respect with statutory requirements, and present a case calling into exercise the equity jurisdiction of the Circuit Court of Calhoun County to abate an alleged existing liquor nuisance carried on in said county by the appellant, defendant in the court below. Code, §§ 4619, 4671 and 4672. This bill is properly verified by the deputy solicitor, on whose relation it was filed.
The demurrer addressed to the bill is without merit. Barnett v. State ex rel. Simpson, Solicitor et al., 235 Ala. 326,179 So. 208; Garrett v. State ex rel. Matthews, 235 Ala. 457,179 So. 636; Harvell v. State ex rel. Sanford, 235 Ala. 329,179 So. 233.
The evidence offered upon the trial was given ore tenus, and a review and consideration of the same, as found in the record, convinces us that the charges and averments of the bill were fully sustained, and that the court committed no error in its final decree in said cause.
It follows, therefore, that the decree of the circuit court is due to be affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.